Citation Nr: 0430096	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-03 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for a right ankle 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a duodenal ulcer, 
currently rated as 40 percent disabling.

3.  Entitlement to an increased rating for hepatitis, 
currently rated as noncompensable.

4.  Entitlement to an increased rating for an anxiety 
disorder, currently rated as noncompensable.


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran served on active military duty from October 1942 
to December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefit sought on appeal.  

In April 2004, the Board contacted the veteran to clarify his 
representation, as the file contains two signed 
authorizations of representation.  Specifically, in August 
2001, the veteran signed VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
identifying Disabled American Veterans (DAV) as his 
representative.  In November 2003, he signed another VA Form 
21-22, naming the Veterans of Foreign Wars (VFW) as his 
representative.  The Board informed the veteran that under 
38 C.F.R. § 20.607, an appropriate designation of a new 
representative will automatically revoke any prior 
designation of representation.  Accordingly, the November 
2003 designation of VFW revoked DAV representation.  
Moreover, in a March 2004 letter, VFW informed VA that it was 
not accepting representation for various reasons, and, in 
effect, submitted a motion to withdraw representation.  In 
the April 2004 letter, the Board provided the veteran with a 
new VA Form 21-22, which included a list of recognized 
service organizations, and offered him the opportunity to 
select a new representative.  The Board indicated that if he 
did not respond to the letter, they would assume that he does 
not want representation.  To date, the veteran has not 
responded to the Board's April 2004 letter, and the Board 
will proceed with this appeal with no representative of 
record.


FINDINGS OF FACT

1.  The veteran's right ankle disability is currently 
productive of reduced range of dorsiflexion, with complaints 
of intermittent pain and swelling on prolonged use.

2.  On February 4, 2004, prior to certification of this 
appeal to the Board, the veteran, through his representative, 
requested that his appeal be withdrawn for the issues of 
increased ratings for a duodenal ulcer, hepatitis, and an 
anxiety disorder.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for a right ankle disability are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2004); 38 C.F.R. Part 4, including § 4.71a, Diagnostic 
Code 5271 (2003).

2.  The criteria for withdrawal of the appeal for entitlement 
to an increased rating for a duodenal ulcer, currently rated 
as 40 percent disabling, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991 & Supp. 2004); 38 C.F.R. 
§§ 20.202, 20.204 (2003).

3.  The criteria for withdrawal of the appeal for entitlement 
to an increased rating for hepatitis, currently rated as 
noncompensable, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991 & Supp. 2004); 38 C.F.R. §§ 20.202, 20.204 
(2003).

4.  The criteria for withdrawal of the appeal for entitlement 
to an increased rating for an anxiety disorder, currently 
rated as noncompensable, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991 & Supp. 2004); 38 C.F.R. 
§§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
service-connected right ankle disability should be assigned a 
rating in excess of 10 percent.  Initially, the Board notes 
that in February 2004, the veteran requested that the three 
following issues (which were perfected for appeal) be 
withdrawn:   1) entitlement to an increased rating for a 
duodenal ulcer, currently rated as 40 percent disabling; 2) 
entitlement to an increased rating for hepatitis, currently 
rated as noncompensable; and, 3) entitlement to an increased 
rating for anxiety disorder, currently rated as 
noncompensable.  Under 38 C.F.R. § 20.202, a substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In the present case, the veteran, through 
his authorized representative, indicated in a statement 
received in February 2004, that he wished to withdraw his 
appeal in the issues listed above.  Accordingly, the Board 
does not have jurisdiction to review those issues, and that 
portion of the appeal concerning an increased rating for a 
duodenal ulcer, hepatitis, and an anxiety disorder, is 
dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 1991 & Supp. 
2004).

The veteran's claim for an increased rating for the right 
ankle was received in September 2001, which was after the 
November 2000 enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 5103A (West 1991 & 
Supp. 2004).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate a claim for benefits.  Under 
38 U.S.C.A. § 5103A, the VCAA codified VA's duty to assist, 
and provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA are found in 
38 C.F.R. § 3.159.  

In the present case, following the veteran's September 2001 
claim, the RO sent the veteran a letter in October 2001, 
which notified him of the VCAA, including what the evidence 
must show to establish his claim, and what he could do to 
help with his claim.  That letter was sent prior to the RO's 
initial adjudication of the veteran's claim in March 2002.  
See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
115 (2004) (VCAA notice must be given before an initial AOJ 
decision is issued on a claim).  

In terms of the content of VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Quartuccio v. Principi, 16 Vet. App. 183 
(2002) will inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  Additionally, as indicated 
in 38 C.F.R. § 3.159(b), proper VCAA notice must also include 
a statement in which VA requests "that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini II, 18 Vet. App. 120-21.

In this case, although the October 2001 VCAA notice letter 
that was provided to the veteran does not explicitly contain 
the "fourth element," the letter requested that the veteran 
inform them if there was any additional information or 
evidence that he wanted VA to try and get for him.  The Board 
finds that the veteran was fully notified of the need to 
provide VA with any evidence pertaining to his claim, and/or 
to give VA enough information about records so that VA could 
assist him in obtaining them.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159.  

A statement of the case (SOC) issued in August 2002 provided 
the veteran with the laws and regulations governing claims 
for increased ratings, including the diagnostic code 
provisions relevant to the ankle.  The October 2001 VCAA 
notice letter informed the veteran that in order to establish 
entitlement to an increased rating, the evidence must show 
that his disability had worsened.  The letter also informed 
the veteran that they were going to schedule him for a VA 
examination in the near future.  In short, the Board is 
satisfied that the veteran was put on notice as to the 
evidence needed to substantiate his claim, including what 
evidence he should supply, and what evidence VA would assist 
in obtaining.  See 38 U.S.C.A. § 5103.  

The Board also finds that VA fully complied with the duty to 
assist the veteran substantiate his claim.  Throughout this 
appeal, VA assisted the veteran in obtaining relevant 
evidence.  The veteran underwent a VA examination for the 
joints in April 2003, which appears adequate for evaluating 
his right ankle.  The record also contains two other VA 
joints examination reports, dated in January 1999 and April 
1999, which evaluated the veteran's ankle.  As is clearly 
documented in the record, attempts have been made to secure 
all relevant records identified by the veteran, and the Board 
is unaware of any additional evidence that should be obtained 
prior to proceeding with this appeal.  In short, the Board 
finds that the duty to assist the veteran was satisfied, and 
the case is ready for appellate review.  38 U.S.C.A. § 5103A.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In evaluating disabilities of the musculoskeletal 
system it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995)(diagnostic codes that provide ratings 
solely based on loss of range of motion must consider 
functional loss and factors of joint disability attributable 
to pain).

The veteran's right ankle disability is currently assigned a 
10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5271, which sets forth the criteria for evaluating limitation 
of motion of the ankle.  A 10 percent rating under Diagnostic 
Code 5271 is assigned for moderate limitation of motion; a 20 
percent rating requires evidence of marked limitation of 
motion.  See 38 C.F.R. § 4.71, Plate II (normal range of 
ankle dorsiflexion is from zero to 20 percent; normal range 
of ankle plantar flexion is from zero to 45 degrees).  
Ankylosis of the ankle is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  A 20 percent rating is assigned if 
there is evidence of ankylosis in plantar flexion, less than 
30 degrees.  A 30 percent rating is assigned if there is 
ankle ankylosis in plantar flexion, between 30 degrees and 40 
degrees, or in dorsiflexion between zero degrees and 10 
degrees.

A review of the history of this appeal is as follows.  
According to the veteran's service medical records, he 
sprained his ankle in a motorcycle accident in service.  
Following service separation, in an April 1946 rating 
decision, service connection was granted for an ankle 
disability, evaluated as noncompensable.  In December 1998, 
the veteran filed a claim for an increased rating, and in a 
May 1999 rating decision a 10 percent rating was awarded, 
effective from December 1998.  In September 2001, the veteran 
filed a claim for an increased rating for limited motion of 
his ankle.  

A review of the more recent medical evidence in this appeal 
reveals that in a January 1999 VA joints examination, the 
veteran was diagnosed with the following:  right ankle 
sprain, remote, with some residual rather minimal pain on 
prolonged walking and standing, with mildly reduced and 
painless range of motion; dorsiflexion was 15 degrees 
bilaterally and plantar flexion was 45 degrees.  There was 
some minimal palpable tenderness over each side of the right 
ankle.

In an April 1999 VA joints examination, the ankle revealed 
bilateral, minimal, palpable tenderness.  The mid malleolar 
circumference was 27 centimeters bilaterally.  Range of 
motion was described as slightly reduced, with zero degrees 
dorsiflexion and adequate plantar flexion at 45 degrees.  The 
examiner indicated that forced inversion and eversion 
produced minimal right ankle discomfort.  

More recently, in April 2003, the veteran underwent another 
VA joints examination.  The examiner remarked that a review 
of an x-ray of the ankle done in January 1999 revealed a 
normal ankle.  The veteran complained of intermittent pain 
and swelling in the ankle, aggravated by prolonged standing 
and walking.  The examiner remarked that the veteran walked 
with a slow, but normal gait.  He ambulated with a cane.  
Examination of the right ankle revealed tenderness to 
palpation over the lateral ankle.  The midmalleolar 
circumference of each ankle was 27 centimeters.  Range of 
motion was reduced bilaterally to zero degrees dorsiflexion, 
but there was adequate plantar flexion at 45 degrees, which 
was painless.  Passive eversion at 25 degrees and inversion 
at 45 degrees were both painless and revealed no clinical 
evidence of any medical or lateral instability to the right 
ankle.  The diagnosis was chronic sprain, right ankle, with 
reduced range of motion (dorsiflexion) with intermittent pain 
and swelling.  

Aside from the foregoing VA medical examination reports, 
there is no other recent medical evidence of record regarding 
the veteran's right ankle.  The record contains copies of 
treatment records from the VA medical center in Salt Lake 
City, but those records do not reflect treatment for a right 
ankle disability.  The veteran has not identified any recent 
VA or private treatment for the right ankle, aside from the 
cited medical examinations.  

Based on a careful review of the evidence of record, the 
Board finds that the currently assigned 10 percent rating 
adequately contemplates the veteran's right ankle 
symptomatology, and the preponderance of the evidence is 
against a higher rating at this time.  The recent medical 
examination reports consistently indicate that the veteran's 
right ankle manifests full plantar flexion to 45 degrees.  
Although the April 1999 and April 2003 examination reports 
indicate that the veteran's dorsiflexion was limited to zero 
degrees, the April 1999 examiner described such motion as 
"slightly" reduced.  The Board finds that in light of the 
full plantar flexion, the veteran's reduced dorsiflexion 
amounts to no more than moderate limitation of motion, which 
is represented by the currently assigned 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5271; see 38 C.F.R. 
§ 4.71, Plate II.

The January 1999 and April 2003 examination reports describe 
the veteran's ankle motion as painless.  The April 1999 
examination report indicates that there was some minimal 
discomfort on forced inversion and eversion, but in the more 
recent April 2003 examination report, eversion and inversion 
of the ankle was described as painless, with no clinical 
evidence of instability.  Although the veteran has complained 
of some pain on prolonged use, his gait was described as 
normal.  The Board finds that the veteran's complaints of 
pain are adequately represented by the current 10 percent 
rating.  In the absence of objective findings of weakness or 
limited function due to pain, a rating in excess of 10 
percent based on pain and functional loss is not warranted.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202, 
206-7.  

The Board has considered whether a higher rating is warranted 
under a related diagnostic code provision, but in the absence 
of evidence of ankylosis, malunion, or astagalectomy, there 
is no basis to rate the veteran's ankle under Diagnostic Code 
5270 or under Diagnostic Codes 5272-74.

In conclusion, the Board finds that the currently assigned 10 
percent rating for the veteran's right ankle disability is 
appropriate, and the preponderance of the evidence is against 
a higher rating at this time.  In reaching the foregoing 
determination, the Board has considered the clinical 
manifestations of the veteran's right ankle disability, 
including any effects on the veteran's earning capacity and 
his ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The Board has also applied all pertinent aspects of 
38 C.F.R. Parts 3 and 4.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  At present, however, the 
evidence does not support a rating in excess of 10 percent.  
The Board has considered the benefit of the doubt rule, but 
as the evidence in this case is not in relative equipoise, 
that rule does not provide for a higher rating.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

The Board has also considered whether the veteran's right 
ankle disability presents such an exceptional or unusual 
disability picture as to render impractical application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
However, in the present case the veteran has not alleged, nor 
does the evidence reflect, that his right ankle disability 
has caused interference with employment beyond that already 
contemplated in the assigned 10 percent rating, or 
necessitated frequent periods of hospitalization such that 
application of the regular schedular standards is 
impracticable.  As such, the Board finds no basis to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996) (the Board may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1)).




ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 10 percent for a right 
ankle disability is denied.  

The appeal for entitlement to an increased rating for a 
duodenal ulcer, currently rated as 40 percent disabling, is 
dismissed.

The appeal for entitlement to an increased rating for 
hepatitis, currently rated as noncompensable, is dismissed.

The appeal for entitlement to an increased rating for anxiety 
disorder, currently rated as noncompensable, is dismissed.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



